     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 1 of 16 Page ID #:208




1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11     SHEILANEE SEN; SHIBANI S.                     CASE NO. 2:21-Cv-02326 SB (KES)
       BALSAVER,                                                                 st
                                                     [Assigned to Judge Stanley Blumenfeld, Jr., USDC-1 Cthse
                                                     Ctrm. 6C]
12
                 Plaintiff,                          [Assigned to Mag. Karen Scott, USDC-Santa Ana, Ctrm 6D]
13
                 vs.
14                                                   STIPULATED PROTECTIVE ORDER
       CITY OF LOS ANGELES; OFFICER
15     JIANU; OFFICER JARVIS;
       SERGEANT PELAYO; CHIEF
16     MOORE; and DOES 1- 10,
17               Defendants.
18
19
      1.    A.         PURPOSES & LIMITATIONS
20
            Discovery in this action is likely to involve production of confidential,
21
      proprietary, or private information for which special protection from public
22
      disclosure and from use for any purpose other than prosecuting this litigation may be
23
      warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
24
      the following Stipulated Protective Order. The parties acknowledge that this Order
25
      does not confer blanket protections on all disclosures or responses to discovery and
26
      that the protection it affords from public disclosure and use extends file
27
      confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
28
                                                 1
     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 2 of 16 Page ID #:209




 1 that must be followed and the standards that will be applied when a party seeks
 2 permission from the court to file material under seal.
 3          B.    GOOD CAUSE STATEMENT
 4          This action involves the City of Los Angeles and members of the Los Angeles
 5 Police Department. Plaintiff is seeking materials and information that Defendants the
 6 City of Los Angeles et al. (“City”) believes are confidential, such as personnel files
 7 of the police officers involved in this incident, Internal Affairs materials and
 8 information, video recordings (including Body-Worn Video recordings and Digital
 9 In-Car Video recordings), audio recordings, and information and other administrative
10 materials and information currently in the possession of the City and which the City
11 believes need special protection from public disclosure and from use for any purpose
12 other than prosecuting this litigation. Plaintiff is also seeking information the City
13 believes is official information that is contained in the personnel files of the police
14 officers involved in the subject incident, which the City believes is strictly
15 confidential and which the City believes need special protection from public
16 disclosure and from use for any purpose other than prosecuting this litigation.
17          The City asserts that the confidentiality of the materials and information sought
18 by Plaintiff is recognized by California and federal law, as evidenced inter alia by
19 California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D. Cal.,
20 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City maintains
21 that it has not publicly released the materials and information referenced above
22 except under protective order or pursuant to a court order, if at all. These materials
23 and information are of the type that has been used to initiate disciplinary action
24 against Los Angeles Police Department (“LAPD”) officers, and has been used as
25 evidence in disciplinary proceedings, where the officers’ conduct was considered to
26 be contrary to LAPD policy.
27
28 ///
                                                2
     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 3 of 16 Page ID #:210




 1           The City contends that absent a protective order delineating the responsibilities
 2 of nondisclosure on the part of the parties hereto, there is a specific risk of
 3 unnecessary and undue disclosure by one or more of the many attorneys, secretaries,
 4 law clerks, paralegals and expert witnesses involved in this case, as well as the
 5 corollary risk of embarrassment, harassment and professional and legal harm on the
 6 part of the LAPD officers referenced in the materials and information.
 7           The City also contends that the unfettered disclosure of the materials and
 8 information, absent a protective order, would allow the media to share this
 9 information with potential jurors in the area, impacting the rights of the City herein to
10 receive a fair trial.
11           Defendants are seeking information such as Plaintiffs’ medical records that
12 Plaintiffs believe that such records are highly sensitive and confidential, protected by
13 state and federal law, and that have not been publicly released. Plaintiffs claim that
14 the undue disclosure of such information creates a specific risk of embarrassment,
15 emotional harm, reputational harm, and professional harm.
16           Accordingly, to expedite the flow of information, to facilitate the prompt
17 resolution of disputes over confidentiality of discovery materials, to adequately
18 protect information the parties are entitled to keep confidential, to ensure that the
19 parties are permitted reasonable necessary uses of such material in preparation for
20 and in the conduct of trial, to address their handling at the end of the litigation, and
21 serve the ends of justice, a protective order for such information is justified in this
22 matter. It is the intent of the parties that information will not be designated as
23 confidential for tactical reasons and that nothing be so designated without a good
24 faith belief that it has been maintained in a confidential, non-public manner, and there
25 is good cause why it should not be part of the public record of this case.
26 2.        DEFINITIONS
27     2.1   Action: Sheilanee Set, et al. v. City of Los Angeles, et al., Case No. 2:21-cv-
28           02326 SB (KESx).
                                                 3
     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 4 of 16 Page ID #:211




 1          2.2   Challenging Party: a Party or Non-Party that challenges the designation
 2 of information or items under this Order.
 3          2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 4 how it is generated, stored or maintained) or tangible things that qualify for
 5 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
 6 Good Cause Statement.
 7          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
 8 support staff).
 9          2.5   Designating Party: a Party or Non-Party that designates information or
10 items that it produces in disclosures or in responses to discovery as
11 “CONFIDENTIAL.”
12          2.6   Disclosure or Discovery Material: all items or information, regardless of
13 the medium or manner in which it is generated, stored, or maintained (including,
14 among other things, testimony, transcripts, and tangible things), that are produced or
15 generated in disclosures or responses to discovery in this matter.
16          2.7   Expert: a person with specialized knowledge or experience in a matter
17 pertinent to the litigation who has been retained by a Party or its counsel to serve as
18 an expert witness or as a consultant in this Action.
19          2.8   House Counsel: attorneys who are employees of a party to this Action.
20 House Counsel does not include Outside Counsel of Record or any other outside
21 counsel.
22          2.9   Non-Party: any natural person, partnership, corporation, association, or
23 other legal entity not named as a Party to this action.
24          2.10 Outside Counsel of Record: attorneys who are not employees of a party
25 to this Action but are retained to represent or advise a party to this Action and have
26 appeared in this Action on behalf of that party or are affiliated with a law firm which
27 has appeared on behalf of that party, and includes support staff.
28          2.11 Party: any party to this Action, including all of its officers, directors,
                                                 4
     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 5 of 16 Page ID #:212




 1 employees, consultants, retained experts, and Outside Counsel of Record (and their
 2 support staffs).
 3          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 4 Discovery Material in this Action.
 5
 6          2.13 Professional Vendors: persons or entities that provide litigation support
 7 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9 and their employees and subcontractors.
10          2.14 Protected Material: any Disclosure or Discovery Material that is
11 designated as “CONFIDENTIAL.”
12          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13 from a Producing Party.
14 3.       SCOPE
15          The protections conferred by this Stipulation and Order cover not only
16 Protected Material (as defined above), but also (1) any information copied or
17 extracted from Protected Material; (2) all copies, excerpts, summaries, or
18 compilations of Protected Material; and (3) any testimony, conversations, or
19 presentations by Parties or their Counsel that might reveal Protected Material.
20          Any use of Protected Material at trial shall be governed by the orders of the
21 trial judge. This Order does not govern the use of Protected Material at trial.
22 4.       DURATION
23 Once a case proceeds to trial, all of the information that was designated as
24 confidential or maintained pursuant to this protective order becomes public and will
25 be presumptively available to all members of the public, including the press, unless
26 compelling reasons supported by specific factual findings to proceed otherwise are
27 made to the trial judge in advance of the trial. See Kamakana v. City and County of
28 Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
                                                5
     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 6 of 16 Page ID #:213




 1 showing for sealing documents produced in discovery from “compelling reasons”
 2 standard when merits-related documents are part of court record). Accordingly, the
 3 terms of this protective order do not extend as to the CONFIDENTIAL information
 4 and materials introduced or admitted as an exhibit at trial.
 5 5.       DESIGNATING PROTECTED MATERIAL
 6          5.1   Exercise of Restraint and Care in Designating Material for Protection.
 7 Each Party or Non-Party that designates information or items for protection under
 8 this Order must take care to limit any such designation to specific material that
 9 qualifies under the appropriate standards. The Designating Party must designate for
10 protection only those parts of material, documents, items, or oral or written
11 communications that qualify so that other portions of the material, documents, items,
12 or communications for which protection is not warranted are not swept unjustifiably
13 within the ambit of this Order.
14          Mass, indiscriminate, or routinized designations are prohibited. Designations
15 that are shown to be clearly unjustified or that have been made for an improper
16 purpose (e.g., to unnecessarily encumber the case development process or to impose
17 unnecessary expenses and burdens on other parties) may expose the Designating
18 Party to sanctions.
19          If it comes to a Designating Party’s attention that information or items that it
20 designated for protection do not qualify for protection, that Designating Party must
21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
22          5.2   Manner and Timing of Designations. Except as otherwise provided in
23 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25 under this Order must be clearly so designated before the material is disclosed or
26 produced.
27          Designation in conformity with this Order requires:
28          (a)   for information in documentary form (e.g., paper or electronic
                                                 6
     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 7 of 16 Page ID #:214




 1 documents, but excluding transcripts of depositions or other pretrial or trial
 2 proceedings), that the Producing Party affix at a minimum, the legend
 3 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 4 contains protected material. If only a portion or portions of the material on a page
 5 qualifies for protection, the Producing Party also must clearly identify the protected
 6 portion(s) (e.g., by making appropriate markings in the margins). The
 7 “CONFIDENTIAL” mark shall not cover or obscure any text and, if covering any
 8 image, shall be in a light and narrow font. The Producing Party shall promptly meet
 9 and confer upon request by any Receiving Party to address any concerns that the
10 “CONFIDENTIAL” mark is interfering with the use of the document. The
11 Defendants agree to produce an exemplar of the watermark before production of
12 documents, so that once the CONFIDENTIAL documents are watermarked, and once
13 an exemplar has been agreed upon, Defendants will have provided the full
14 CONFIDENTIAL production of documents.
15          A Party or Non-Party that makes original documents available for inspection
16 need not designate them for protection until after the inspecting Party has indicated
17 which documents it would like copied and produced. During the inspection and
18 before the designation, all of the material made available for inspection shall be
19 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
20 it wants copied and produced, the Producing Party must determine which documents,
21 or portions thereof, qualify for protection under this Order. Then, before producing
22 the specified documents, the Producing Party must affix the “CONFIDENTIAL
23 legend” to each page that contains Protected Material. If only a portion or portions of
24 the material on a page qualifies for protection, the Producing Party also must clearly
25 identify the protected portion(s) (e.g., by making appropriate markings in the
26 margins).
27          (b)   for testimony given in depositions that the Designating Party identify the
28 Disclosure or Discovery Material on the record, before the close of the deposition all
                                                7
     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 8 of 16 Page ID #:215




 1 protected testimony.
 2          (c)   for information produced in some form other than documentary and for
 3 any other tangible items, that the Producing Party affix in a prominent place on the
 4 exterior of the container or containers in which the information is stored the legend
 5 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 6 protection, the Producing Party, to the extent practicable, shall identify the protected
 7 portion(s).
 8          5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9 failure to designate qualified information or items does not, standing alone, waive the
10 Designating Party’s right to secure protection under this Order for such material.
11 Upon timely correction of a designation, the Receiving Party must make reasonable
12 efforts to assure that the material is treated in accordance with the provisions of this
13 Order.
14 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
15          6.1   Timing of Challenges. Any Party or Non-Party may challenge a
16 designation of confidentiality at any time that is consistent with the Court’s
17 Scheduling Order.
18          6.2   Meet and Confer. The Challenging Party shall initiate the dispute
19 resolution process under Local Rule 37.1 et seq.
20          6.3   The burden of persuasion in any such challenge proceeding shall be on
21 the Designating Party. Frivolous challenges, and those made for an improper purpose
22 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
23 expose the Challenging Party to sanctions. Unless the Designating Party has waived
24 or withdrawn the confidentiality designation, all parties shall continue to afford the
25 material in question the level of protection to which it is entitled under the Producing
26 Party’s designation until the Court rules on the challenge.
27 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
28          7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                8
     Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 9 of 16 Page ID #:216




 1 disclosed or produced by another Party or by a Non-Party in connection with this
 2 Action only for prosecuting, defending, or attempting to settle this Action. Such
 3 Protected Material may be disclosed only to the categories of persons and under the
 4 conditions described in this Order. When the Action has been terminated, a Receiving
 5 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 6          Protected Material must be stored and maintained by a Receiving Party at a
 7 location and in a secure manner that ensures that access is limited to the persons
 8 authorized under this Order.
 9          7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
10 otherwise ordered by the court or permitted in writing by the Designating Party, a
11 Receiving Party may disclose any information or item designated
12 “CONFIDENTIAL” only to:
13          (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
14 as employees of said Outside Counsel of Record to whom it is reasonably necessary
15 to disclose the information for this Action;
16          (b)   the officers, directors, and employees (including House Counsel) of the
17 Receiving Party to whom disclosure is reasonably necessary for this Action;
18          (c)   Experts (as defined in this Order) of the Receiving Party to whom
19 disclosure is reasonably necessary for this Action and who have signed the
20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21          (d)   the court and its personnel;
22          (e)   court reporters and their staff;
23          (f)   professional jury or trial consultants, mock jurors, and Professional
24 Vendors to whom disclosure is reasonably necessary for this Action and who have
25 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26          (g)   the author or recipient of a document containing the information or a
27 custodian or other person who otherwise possessed or knew the information;
28          (h)   during their depositions, witnesses, and attorneys for witnesses, in the
                                                 9
  Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 10 of 16 Page ID #:217




 1 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 2 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 3 not be permitted to keep any confidential information unless they sign the
 4 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 5 agreed by the Designating Party or ordered by the court. Pages of transcribed
 6 deposition testimony or exhibits to depositions that reveal Protected Material may be
 7 separately bound by the court reporter and may not be disclosed to anyone except as
 8 permitted under this Stipulated Protective Order; and
 9        (i)    any mediator or settlement officer, and their supporting personnel,
10 mutually agreed upon by any of the parties engaged in settlement discussions.
11 Counsel making the disclosure to any qualified person described herein shall retain
12 the original executed copy of the Nondisclosure Agreement until sixty (60) days after
13 this litigation has become final, including any appellate review, and monitoring of an
14 injunction. Counsel for the Receiving Party shall maintain all signed Nondisclosure
15 Agreements and shall produce the original signature page upon reasonable written
16 notice from opposing counsel. If an issue arises regarding a purported unauthorized
17 disclosure of Confidential Information, upon noticed motion of contempt filed by the
18 Designating Party, counsel for the Receiving Party may be required to file the signed
19 Nondisclosure Agreements, as well as a list of the disclosed materials, in camera with
20 the Court having jurisdiction of the Stipulation.
21 8.     PROTECTED           MATERIAL              SUBPOENAED         OR       ORDERED
22        PRODUCED IN OTHER LITIGATION
23        If a Party is served with a subpoena or a court order issued in other litigation
24 that compels disclosure of any information or items designated in this Action as
25 “CONFIDENTIAL,” that Party must:
26        (a)    promptly notify in writing the Designating Party. Such notification shall
27 include a copy of the subpoena or court order;
28        (b)    promptly notify in writing the party who caused the subpoena or order to
                                               10
  Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 11 of 16 Page ID #:218




 1 issue in the other litigation that some or all of the material covered by the subpoena
 2 or order is subject to this Protective Order. Such notification shall include a copy of
 3 this Stipulated Protective Order; and
 4         (c)   cooperate with respect to all reasonable procedures sought to be pursued
 5 by the Designating Party whose Protected Material may be affected.
 6         If the Designating Party timely seeks a protective order, the Party served with
 7 the subpoena or court order shall not produce any information designated in this
 8 action as “CONFIDENTIAL” before a determination by the court from which the
 9 subpoena or order issued, unless the Party has obtained the Designating Party’s
10 permission. The Designating Party shall bear the burden and expense of seeking
11 protection in that court of its confidential material and nothing in these provisions
12 should be construed as authorizing or encouraging a Receiving Party in this Action to
13 disobey a lawful directive from another court.
14 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15         PRODUCED IN THIS LITIGATION
16         (a)   The terms of this Order are applicable to information produced by a
17 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18 produced by Non-Parties in connection with this litigation is protected by the
19 remedies and relief provided by this Order. Nothing in these provisions should be
20 construed as prohibiting a Non-Party from seeking additional protections.
21         (b)   In the event that a Party is required, by a valid discovery request, to
22 produce a Non-Party’s confidential information in its possession, and the Party is
23 subject to an agreement with the Non-Party not to produce the Non-Party’s
24 confidential information, then the Party shall:
25               (1)    promptly notify in writing the Requesting Party and the Non-Party
26 that some or all of the information requested is subject to a confidentiality agreement
27 with a Non-Party;
28               (2)    promptly provide the Non-Party with a copy of the Stipulated
                                               11
  Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 12 of 16 Page ID #:219




 1 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 2 specific description of the information requested; and
 3               (3)    make the information requested available for inspection by the
 4 Non-Party, if requested.
 5         (c)   If the Non-Party fails to seek a protective order from this court within 14
 6 days of receiving the notice and accompanying information, the Receiving Party may
 7 produce the Non-Party’s confidential information responsive to the discovery request.
 8 If the Non-Party timely seeks a protective order, the Receiving Party shall not
 9 produce any information in its possession or control that is subject to the
10 confidentiality agreement with the Non-Party before a determination by the court.
11 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
12 of seeking protection in this court of its Protected Material and nothing in these
13 provisions should be construed as authorizing or encouraging a Receiving Party in
14 this Action to disobey a lawful directive from another court.
15 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17 Protected Material to any person or in any circumstance not authorized under this
18 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
20 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21 persons to whom unauthorized disclosures were made of all the terms of this Order,
22 and (d) request such person or persons to execute the “Acknowledgment and
23 Agreement to Be Bound” that is attached hereto as Exhibit A.
24 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25         PROTECTED MATERIAL
26         When a Producing Party gives notice to Receiving Parties that certain
27 inadvertently produced material is subject to a claim of privilege or other protection,
28 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                               12
  Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 13 of 16 Page ID #:220




 1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 2 may be established in an e-discovery order that provides for production without prior
 3 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 4 parties reach an agreement on the effect of disclosure of a communication or
 5 information covered by the attorney-client privilege or work product protection, the
 6 parties may incorporate their agreement in the stipulated protective order submitted
 7 to the court.
 8 12.     MISCELLANEOUS
 9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
10 person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
12 Protective Order no Party waives any right it otherwise would have to object to
13 disclosing or producing any information or item on any ground not addressed in this
14 Stipulated Protective Order. Similarly, no Party waives any right to object on any
15 ground to use in evidence of any of the material covered by this Protective Order.
16         12.3 Filing Protected Material. A Party that seeks to file under seal any
17 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
18 only be filed under seal pursuant to a court order authorizing the sealing of the
19 specific Protected Material at issue. If a Party's request to file Protected Material
20 under seal is denied by the court, then the Receiving Party may file the information in
21 the public record unless otherwise instructed by the court.
22 13.     FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 4, within 60
24 days of a written request by the Designating Party, each Receiving Party must return
25 all Protected Material to the Producing Party or destroy such material. As used in this
26 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27 summaries, and any other format reproducing or capturing any of the Protected
28 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                13
  Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 14 of 16 Page ID #:221




 1 Party must submit a written certification to the Producing Party (and, if not the same
 2 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 3 (by category, where appropriate) all the Protected Material that was returned or
 4 destroyed and (2) affirms that the Receiving Party has not retained any copies,
 5 abstracts, compilations, summaries or any other format reproducing or capturing any
 6 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 7 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 8 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 9 reports, attorney work product, and consultant and expert work product, even if such
10 materials contain Protected Material. Any such archival copies that contain or
11 constitute Protected Material remain subject to this Protective Order as set forth in
12 Section 4 (DURATION).
13
14 14.     Any violation of this Order may be punished by any and all appropriate
15 measures including, without limitation, contempt proceedings and/or monetary
16 sanctions.
17
18 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19
     Dated: August 4, 2021    Respectfully submitted,
20
21                            MICHAEL N. FEUER, City Attorney
                              KATHLEEN A. KENEALY, Chief Deputy City Attorney
22
                              SCOTT MARCUS, Senior Assistant City Attorney
23                            CORY M. BRENTE, Senior Assistant City Attorney
                              TY A. FORD, Deputy City Attorney
24
25                            By:   /s/  Ty A. Ford
26                                  TY A. FORD, Deputy City Attorney
                              Attorneys for Defendants
27                            CITY OF LOS ANGELES, MICHEL MOORE,
28                            JONATHAN JARVIS, and JOHN JIANU

                                               14
 Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 15 of 16 Page ID #:222




 1
     Dated: August 4, 2021   Respectfully submitted,
 2
 3                           HADSELL STORMER RENICK & DAI LLP
 4
 5
                             By:   /s/  Brian Olney
                                   BRIAN OLNEY.
 6                           Attorneys for Plaintiffs
 7                           SHEILANEE SEN and SHIBANI BALSAVER

 8 Dated: August 4, 2021     Respectfully submitted,
 9
                             HURRELL CANTRALL LLP
10
11                           By:   /s/ Natalie U. Luongo
12                                 NATALIE U. LUONGO
                             Attorneys for Defendant
13
                             JEANNETTE PELAYO
14
15 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17 DATED: August 5, 2021
18
19                                       __________________________________
                                         KAREN E. SCOTT
20
                                         United States Magistrate Judge
21
22
23
24
25
26
27
28
                                            15
  Case 2:21-cv-02326-SB-KES Document 36 Filed 08/05/21 Page 16 of 16 Page ID #:223




 1                                        EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,                                             [print or type full name], of
 4                       [print or type full address], declare under penalty of perjury that I
 5 have read in its entirety and understand the Stipulated Protective Order that was
 6 issued by the United States District Court for the Central District of California on
 7 [date] in the case of Sheilanee Sen, et al. v. City of Los Angeles, et al., USDC Case
 8 No. 2:21-cv-02326-SB (KESx). I agree to comply with and to be bound by all the
 9 terms of this Stipulated Protective Order and I understand and acknowledge that
10 failure to so comply could expose me to sanctions and punishment in the nature of
11 contempt. I solemnly promise that I will not disclose in any manner any information
12 or item that is subject to this Stipulated Protective Order to any person or entity
13 except in strict compliance with the provisions of this Order.
14 I further agree to submit to the jurisdiction of the United States District Court for the
15 Central District of California for the purpose of enforcing the terms of this Stipulated
16 Protective Order, even if such enforcement proceedings occur after termination of
17 this action. I hereby appoint
18                                                                                  [print or
19 type full name] of                                                               _ [print
20 or type full address and telephone number] as my California agent for service of
21 process in connection with this action or any proceedings related to enforcement of
22 this Stipulated Protective Order.
23 Date:
24 City and State where sworn and signed:
25
26 Printed name:
27 Signature:
28
                                                16
